4



    ‘\i




2                   OFFICE OFTHEAmORNEY      GENERALOFTU(AS
d                                     AUSTIN




              Austin, f0xM

              Dear DP. Yoodot             0,dnlonno.                  2
                                                     OS the a0   OS  atnl*s
                                          Re' fit" t aatloa1reqld      Boll-
                                                5-v 0% otric saa,   or soots
                                                   tr
                                            A       t"d,
                                                                    etter,     above tmbjefd



                                                                         AJaguat
                                                                               is
                                                                             OS
                                                                  , To-q, request-
                                                    tl.onmm-ass-v,
                                                   tbnwas en ooatmot
                                                      4he eoid omapaay
                                                     set becum0 Of
                                                     as brolq#tt aboat
                                     da8On ior 0aDaelItagt&e abow
                                                                             letter of
                                                                             0 your of-


                   orstcosB+gki%
                           to        2;         ;::~~t~:2:~*:uo
                   that the Rsdtb-Perry BElootritCo. could not del+wr
                   on our contraat. TheiBosrd OS control irrsuedthe
                   purchaec grcleron the sqaomt fan, and th%s purehhoee
                   order over-enoumb~redour usnerrl Rcwmmcs Fund appro-
                   priation c-1073. IS our .mqaitaifion lb. imu-sari--v
                   haA bean oanoe16d, there would bs suSMuiont fur&e
                   in this appropriationto pay fer the faxithat  was
                   actually delivered by the wafter Tlpa CorspaoyOS
6,~anorebl0ii.A. uoods - pege 2


      Austin, Tame,   un our requieitioaNo. SRU-JM)-V.
      mere i8 00 other appropriationout of whloh
      this fen may be psld for. Shi6 ofSlc0 rospeetSul-
    2 ly requosts your offloial opinion in order thet
      wo luayhavs our requieitloni&W-323-Y logally aan-
      oeled and the oblia;otion1lquUleted so Sex-as our
      appropriationl+lw3 is oormerned.
           mNe bOllie?Qthat hour ophlon No..0+708 pm-
      sdts the Board of control to oencel our retiei-
      tion DiJ-3264,  but so far w8 here been xmable to
      have tha Board OS c0ntr01teke eny notianon our
      requoet .@
            Our opiniozkNo. o-3708 reierred to by pm, wItI& was
  addr6eeod to aonorable Tom De&wry, member OS the BoarCot con-
  trol, does not purport to answer the precise question nowput
  W YOU. Its reasoning is pertinent to your question,but not
  deaieire.
            The4purpos6 6s r6qmdficmm end amtaM¶nts egealst
  epeeifio eppoprietione is a rholseome one, em¶ eerves es a
  check em double check egeinst the danger OS poesible liebili-
  ties exceeding the appropriation.
           Uosw   noreeaon,horeter,why erequfmifimoamlt-
  memt,8hi&ihahaab6aonaetanative ahergeegeAnstth8 lppropr&e-
  tlon, @wild not be oeneelled in the menner you suggest, where
  itie  apparent to ell parties aw06rn6d  that the pumheee eon-
  templetodaan not in anj event be <ronsunmiatedby dellvery. tJn-
  deubtedly, euuh a aanaellationor relsase,rould tsorvethe use-
  Sul purpose OS mek3ng ectuallg ereilable the enfIr approprte-
  tion. Any other prowdur6 would ale no useful purpoea, end
  mould In soma measure thuart the 16@sletire ~I11 in me-
  tho ap~sroyzietionrYe think, as&n&     the Saot above etated
  to bo true tandcomplete, the relooee or oenaelletionOS the
  oomltmnt ehould be requoeted by the pl0es-d oS Control.